Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Hulsey on 11/1/2021.
Examiner’s Amendment to Claims:
Cancel claims 2-7.
In claim 1, line 1, at the beginning delete “An insulin” and substitute therefor --- A human insulin -----.

The following is an examiner’s statement of reasons for allowance:  	Claim 1 is directed to a human insulin derivative or a physiologically tolerable salt thereof, in which the A-chain is SEQ ID No. 3, and the B-chain is a modified version of SEQ ID No. 4, in which position 1 is substituted with glycine, position 3 is substituted with lysine, position 27 is substituted with leucine, and position 29 is substituted with glutamic acid.
Claimed human insulin derivative is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said human insulin derivative is also non-obvious.
Claim 1 is allowed.
Note:
The following patent may be of relevance to this invention:
US patent No. 7,193,035, 3/2007.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656